Citation Nr: 0702508	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-16 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In his May 2004 substantive appeal, the veteran 
requested a Board hearing.  The veteran testified at a 
hearing at the RO in August 2004 and then submitted a written 
statement expressing his desire to withdraw his request for a 
Board hearing.

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c)(2006).  This matter was previously before the 
Board and was remanded in March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is productive of moderate limitation of 
motion of the lumbar spine, but no more than moderate 
intervertebral disc syndrome; it is also not manifested by 
incapacitating episodes necessitating bedrest prescribed by a 
physician, flexion of the thoracolumbar spine to less than 30 
degrees, listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion, 
abnormal mobility on forced motion, favorable ankylosis of 
the entire thoracolumbar spine, or significant additional 
neurological impairment, including, but not limited to, bowel 
and bladder impairment. 


CONCLUSION OF LAW

A disability rating of 20 percent for the veteran's service-
connected degenerative disc disease of the lumbar spine is 
warranted from August 21, 2003; however, the criteria for 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (2003); 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in August 2003, April 2006 and July 2006 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  The letters further addressed the 
information and evidence necessary to establish an effective 
date in the event that an increased rating is granted.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes private medical records, VA 
treatment records, and multiple VA examination reports.  The 
Board notes that the veteran has been afforded several VA 
examinations in relation to his claim.  As such, the Board 
finds that the record as it stands now includes sufficient 
medical evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

As a procedural matter, the Board initially notes that the 
veteran appealed the RO's October 2003 rating decision which 
increased the disability rating for his service-connected 
degenerative disc disease of the lumbar spine to 10 percent.  
During the course of the appeal, by way of a September 2006 
rating decision, the RO increased the disability rating for 
the veteran's service-connected degenerative disc disease of 
the lumbar spine to 20 percent, effective August 23, 2006.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5243.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, 
VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

VA treatment records from 2002 and 2003 show that the veteran 
complained of low back pain which he refused to treat with 
pain medication because he stated that he did not believe in 
taking pain pills but instead believed in treating the cause 
of the pain.  

An August 2003 VA x-ray report revealed transitional L5 with 
advanced degenerative disease L5-S1 facets and advanced 
degenerative disc space disease L5-S1 and a suggestion of 
spinal stenosis at the L5 level.

A September 2003 VA examination report revealed that the 
veteran complained of low back pain that limited his walking 
to 50 feet.  On examination, the veteran had 80 degrees of 
flexion, 10 degrees of extension (with pain), bilateral 
lateral flexion to 35 degrees, and bilateral rotation to 35 
degrees.  No spinous spasms were palpable.  Palpation of the 
spine caused minimal pain in some places.  Straight leg 
raises were negative and his sensation was normal in the 
periphery.  He reported no history of bowel or bladder 
problems.  The diagnoses included lumbar spine degenerative 
joint disease, L5-S1 level and degenerative disc disease L5-
S1 with no evidence of neuropathy or radiculopathy.

At his August 2004 hearing at the RO, the veteran complained 
of back pain when standing and radiating pain into his legs, 
but denied muscle spasms in his back.  

A November 2004 letter from Dr. R.W. P. notes that the 
veteran had a progressive degenerative condition of the spine 
with a development of spinal stenosis at L1 and L2, as well 
as generalized bulging of the discs in that area.  

VA treatment records from 2004, 2005 and 2006 note the 
veteran's continued complaints of back pain and his 
allegations that the back pain limited his walking to 
somewhere between 50 and 100 feet.  On examination in March 
2004, the veteran had no evidence of radiculopathy.  In 
February 2005, the veteran stated that he had suffered a 
recent fall and had experienced an increase in back pain 
since the fall.  A May 2005 home assessment by a VA nurse 
noted that the veteran had to walk up and down stairs to 
access his basement apartment and that the veteran was fully 
independent in most activities of daily living.  The nurse 
noted that the veteran was not homebound and in fact made 
daily visits to his wife in a nursing home.  In June 2005, 
the VA treatment provider noted that the veteran had pain in 
the lumbar area on palpation and evidence of muscle spasms.

A May 2005 MRI of the spine revealed severe canal stenosis at 
L1-2 from disc osteophyte and facet degeneration.  There was 
minimal canal stenosis at L2-3, L3-4 from similar findings.  
No protruded discs were noted.

A March 2006 VA x-ray report shows advanced degenerative 
joint disease L4-5 and L5-S1 facets, multiple small bone 
islands, left ilium, and no evidence of fracture or 
significant interval change since the last x-ray.

An August 2006 VA examination report shows that the veteran 
reported a long history of low back pain.  The veteran stated 
that his pain was associated with radicular symptoms in the 
left lower extremity.  The veteran reported using a crutch; 
however, he noted that he had to use a crutch as a result of 
both his back and left knee disabilities, not solely because 
of the lumbar symptoms.  The veteran noted that no physician 
had prescribed any form of bedrest to treat his lumbar 
symptoms.  On physical examination, the veteran was able to 
flex to 60 degrees with no radicular symptoms or back pain.  
On extension of the lumbar spine, however, the veteran 
reported pain and radicular symptoms.  It was noted that the 
veteran could only extend to 5 degrees.  Left lateral flexion 
was noted to be to 15 degrees with pain at 15 degrees.  Right 
lateral extension was to 35 degrees, with pain at 35 degrees.  
Left lateral rotation was to 30 degrees and right lateral 
rotation was to 20 degrees, both with pain at the end of the 
motion.  Repetition of these motions increased the veteran's 
pain, weakness, incoordination and fatigue.  The examiner 
noted that repetition decreased the veteran's range of motion 
by approximately 5 degrees for each motion.  There was no low 
back tenderness on palpation.  The veteran had full motor 
strength in both lower extremities as well as intact 
sensation to light touch and pinprick.  Straight leg raising 
was positive in the left side and negative on the right side.  
The examiner noted that the alignment of the veteran's lumbar 
spine was in relative kyphosis with loss of normal lordosis.  
The examiner stated that the veteran had severe lumbar 
spondylosis causing S1 radiculopathy, as well as clinical 
signs of lumbar stenosis, specifically neurogenic 
claudication.  The examiner stated that the veteran was 
severely limited in his functional capacity secondary to his 
lumbar spine.  The examiner noted that the veteran had 
ankylosis of his spine at L3-4.  The examiner stated that the 
ankylosis was unfavorable in the sense that the veteran's 
spine motion was further limited, but that it was favorable 
in the sense that autofusion limited motion at that segment 
and consequently limited the pain generated by that level.

The Board notes that the veteran's September 2003 VA 
examination report showed negative straight leg raises and 
normal sensation in the periphery and a March 2004 VA 
treatment note showed no evidence of radiculopathy.  
Nevertheless, the veteran did complain of back pain radiating 
into his legs at his August 2004 hearing at the RO and a June 
2005 VA treatment note revealed an isolated finding of muscle 
spasms.  Additionally, the August 2006 VA examination report 
shows that the veteran complained of radicular pain in his 
left lower extremity and straight leg raising was positive on 
the left leg, although he had full motor strength and intact 
sensation to light touch and pinprick in both lower 
extremities.  In short, the overall clinical picture shows 
minimal neurological involvement

The Board does not find that a rating in excess of 20 percent 
is warranted for disc disease under Diagnostic Codes 5293 or 
5243.  There is no evidence which demonstrates more than 
moderate intervertebral disc syndrome.  There is no 
indication of recurring attacks with little intermittent 
relief or physician-prescribed bedrest.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 20 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.  Further, 
there is no persuasive evidence of associated objective 
neurological abnormalities to warrant a separate compensable 
evaluation including, but not limited to, neurological 
impairment of the left lower extremity, and bowel or bladder 
impairment. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The most limitation of motion shown by the medical evidence 
of record, even when taking into consideration additional 
functional loss due to weakness, incoordination, fatigue and 
pain, was to 55 degrees of flexion, 0 degrees of extension, 
10 degrees of left lateral flexion, 30 degrees of right 
lateral extension, 25 degrees of left lateral rotation, and 
15 degrees of right lateral rotation.  Additionally, the 
Board notes that the August 2006 VA examination report shows 
"ankylosis" of the spine at L3-4.  There is, however, no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  There is also no medical evidence demonstrating that 
the veteran's lumbar spine disability is limited to 30 
degrees or less of flexion.  Thus, a rating in excess of 20 
percent under the revised diagnostic codes for rating spinal 
disabilities is not warranted.  

As for application of former Diagnostic Codes 5292 and 5295, 
while there is X-ray evidence of degenerative changes of the 
lumbar spine, none of the medical evidence of record shows 
any evidence of severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  Moreover, the medical evidence of record shows, at 
most, moderate limitation of motion, even when taking into 
consideration pain, fatigability, incoordination, and lack of 
endurance.  Thus, there is no basis for awarding a disability 
rating in excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.  Nevertheless, in 
light of the veteran's credible testimony at his August 2004 
hearing at the RO and his consistent complaints of pain and 
limitation of motion as reflected in the VA examination and 
treatment records from 2003 to 2006, the Board finds that 
that a 20 percent disability rating is warranted based on 
moderate limitation of motion from August 21, 2003, the date 
of a VA treatment report submitted in connection with the 
veteran's August 26, 2003 claim.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra and notes that the ranges of motion 
from the March 2006 VA examination report took into 
consideration increased pain, fatigue, weakness and 
incoordination on repetitive motion. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's 
lumbar spine disability as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that his service-connected low back 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated impairment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 20 percent is warranted for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, effective August 21, 2003; however, a 
disability rating in excess of 20 percent for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is not warranted at any time during the appeal period.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


